DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on February 28, 2022.
Claims 1, 9, 10, 12, 15, 24 and 26 – 28 have been amended and are hereby entered.
Claims 3 – 7, 11, 13, 14, 16, and 17 have been cancelled.
Claims 1, 2, 8 – 10, 12, 15, and 18 – 28 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant's amendments to the claims, filed February 28, 2022, caused the withdrawal of the objection to claim 15 as set forth in the office action filed December 8, 2021.
Applicant’s amendments to the claims, filed February 28, 2022, caused the withdrawal of the rejection of claims 1 – 28 under 35 U.S.C. 112(a) as not providing enablement for the full scope of the claims as set forth in the office action filed December 8, 2021. 
Applicant’s amendments to the claims, filed February 28, 2022, caused the withdrawal of the rejection of claims 9, 12, 24, 26 and 28 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed December 8, 2021.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that the disclosures in the cited reference is too vague and too vast to establish a prima facie case of obviousness and that there is nothing in the cited references that would have directly a person of ordinary skill in the art to select the combination set forth according to the claimed invention. Examiner respectfully disagrees. As shown below, Numata teaches the use of host materials containing carbazole and dibenzofuran groups ([0095]), and that the fluorescent dopant may be a condensed polycylic compound ([0181]), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use a host material and a dopant, within the structures taught by Numata, such as those claimed in the instant invention. 
Applicant argues that the claimed invention achieves unexpected and superior results and points to Tables 2 – 4 from the specification as evidence of these results. Examiner respectfully disagrees. The data provided in Tables 2 – 4 is not commensurate in scope with the claimed invention, which allows for a wide range of substitutions on each of the claimed Chemical Formulas, as compared with the three compounds tested in the tables.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on April 13, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8 – 10, 12, 15, and 18 – 28  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant' s specification must be “commensurately enabling” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention. The test for undue experimentation as to whether or not a compound with an BODIPY core that meets the claimed energy relationship within claimed Formula (2) is within the scope of the claims can be used as a fluorescent compound as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 and 10, it is believed that undue experimentation would be required because:
(A)    Breadth of the claims: (B)    Nature of the invention:(F)    Amount of direction provided: (G)    The existence of working examples: 
The third fluorescent compound is defined by its HOMO level and its BODIPY core. However, the specification only provides one material having a BODIPY core, LGGGD-FD1 ([0112]). The complete structure of this compound is not taught and does not appear to be known in the prior art (Wands Factors F and G). Futhermore, the definition provided by the core material can encompass compounds including those with unusual atoms and those which, given the state  of the art are unreasonable to expect art suitable for use in an OLD (Wands Factors A and B). The energy limitations claimed by Applicant are not known for all BODIPY compounds in the at and not all the values are determined the same way so one cannot use values calculated via different methods to determine if the energy limitations are met. One of ordinary skill in the art would have to do undue experimentation to determine if a device containing a BODIPY compound would meet Applicant’s claimed energy levels. One of ordinary skill would not know if a device would meet Applicant’s claimed energy limitations without running experiments to determine Applicant’s claimed energy limitations.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 2, 8 – 10, 12, 15, and 18 – 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10, 12, 15, 18 – 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US20170062718A1) in view of Nakayama (WO2013031345A1,using the provided machine translation), Jeon (US20170352816A1), and Mangold (US20210115282A1).
As per claims 1, 10, 12, 15, 19, and 26, Numata teaches:
An organic light emitting diode comprising first and second electrodes facing each other and at least one emitting unit disposed between the first and second electrodes and comprising an emitting layer (Abstract: “An organic light-emitting device including a first electrode, a second electrode facing the first electrode, and an organic layer disposed between the first electrode and the second electrode.)
Wherein an excited state singlet energy level of the second compound is higher than an excited state singlet energy level of the third compound ([0055]: “The organic light-emitting device satisfies Equation 2 (for example, ES1(FD) – ES1(AD) equal to or greater than -0.4 eV and less than or equal to -0.05 eV), which allows energy of singlet excitons generated from the auxiliary dopant in the emission layer, to rapidly travel to the fluorescent dopant.”)
Numata does not explicity teach:
Wherein a LUMO energy level of the first compound and a LUMO energy level of the second compound satisfies the following relationship 
    PNG
    media_image1.png
    57
    437
    media_image1.png
    Greyscale

Wherein a HOMO energy level of the first compound, a HOMO energy level of the second compound and a HOMO energy level of the third compound satisfies the following relationship 
    PNG
    media_image2.png
    47
    445
    media_image2.png
    Greyscale


Wherein an excited state singlet energy level of the first compound is higher than an excited state singlet energy level of the second compound 
Wherein the first compound comprises an organic compound represented by the following Chemical Formula 3 
    PNG
    media_image3.png
    332
    513
    media_image3.png
    Greyscale

Wherein the organic light emitting device is an organic light emitting display device and an organic light emitting illumination device
Numata teaches the host may be selected from compounds including a carbazole ring, a dibenzofuran ring… and any combination thereof ([0095]). 
Nakayama teaches luminescent host compounds represented by formula (a) 
    PNG
    media_image4.png
    115
    174
    media_image4.png
    Greyscale
 ([Citation]). One of these compounds includes compound 1 – 2 
    PNG
    media_image5.png
    138
    292
    media_image5.png
    Greyscale
, which differs from the claimed compound in claim 12
    PNG
    media_image6.png
    184
    122
    media_image6.png
    Greyscale
, only in the position of the bonds between the dibenzofuran groups. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.
This modified compound reads on the claims wherein the compound is represented by Chemical Formula 3; R14 is a C12 hetero aryl group and the remaining R groups are hydrogen; X and Y are oxygen.
Nakayama also teaches that the organic EL elements can be used for display devices ([Page 21, Last Paragraph]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the compound of Nakayama as the host material in the device taught by Numata because Numata broadly teaches the use of host materials containing carbazole and dibenzofuran groups ([0095]) and Nakayama establishes that compound 1 – 2 is a suitable compound for use as a host material in EL devices ([Page 14, Paragraph 12]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the OLED of the prior art composition in a display device, because Nakayama establishes that a display device is a suitable end use for an organic EL device ([Page 21, Last Paragraph]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Numata teaches the auxiliary dopant is selected from compounds represented by Formula 1 
    PNG
    media_image7.png
    178
    313
    media_image7.png
    Greyscale
(Abstract). Numata does not explicitly teach:
Wherein the second compound comprises a compound having the following structure of Chemical Formula 6 
    PNG
    media_image8.png
    263
    338
    media_image8.png
    Greyscale

Jeon teaches a thermally activated delayed fluorescent dopant including compound 4 in claim 12 
    PNG
    media_image9.png
    266
    296
    media_image9.png
    Greyscale
. This compound reads on Chemical Formula 6 in claims 1 and 10 wherein Ar1, Ar2 and Ar3 are all C6 aryl groups, R21 and R22 are hydrogen, R23 is cyano, and R24 is a unsubstituted C18 hetero aryl group having a carbazolyl moiety. This compound is compound TD-1 of claim 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compound of Jeon in the device of Numata because Jeon teaches a thermally activated delayed fluorescent compound that falls within the Markush definition of auxiliary dopants in Numata. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
Numata teaches that the fluorescent dopant (corresponding to the third compound) may be selected from a condensed polycyclic compound ([0181]).
Numata does not explicitly teach:
Wherein the third compound has a boron-dipyrromethene core or a quinolino-acridine core
Mangold teaches fluorescent dye compounds with a boron-dipyrromethene core ([0001]. Mangold teaches these compounds may be used in light emitting diodes ([0002]). Mangold teaches that the boron-dipyrromethene fluorescent compounds provide high stability and good processability ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Numata to include a fluorescent compound with a boron-dipyrromethene core as claimed motivated by the desire to include a fluorescent compound with high stability and good processability, as taught by Mangold ([0022]).
Regarding the claimed energy levels, in claims 1, 2, 8, 10, 18, and 20 – 23, since the prior art combination teaches substantially the same compounds as disclosed by Applicant, the claimed energy level properties are considered to naturally flow from the product of the prior art combination and would be expected to fall within the range in the claim absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claim 25, Numata teaches:
An organic light emitting device comprising a substrate and the organic light emitting diode according to claim 1 over the substrate ([0204]: “A substrate may be additionally disposed under the first electrode or on the second electrode.”)

Claims 9, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US20170062718A1) in view of Nakayama (WO2013031345A1,using the provided machine translation) and Jeon (US20170352816A1) as applied to claims 1, 2, 8, 10, 12, 15, 18 – 23, 25 and 26 above, and further in view of Xiao (Xiao, Jing. "Balancing the White Emission of OLEDs by a Tandem Structure With an Effective Charge Generation Layer." Synthetic Metals. 172 (2013): 11-13.). 
As per claims 9, 24, 27 and 28, the teachings of the prior art above are incorporated herein.
As per claims 9 and 24, the prior art combination does not teach:
Wherein the at least one emitting unit includes a first emitting unit disposed between the first and second electrodes and having a first emitting material layer, and a second emitting unit disposed between the first emitting unit and the second electrode and having a second emitting material layer
Wherein one emitting material layer of the first and second emitting material layers includes the first compound, the second compound and the third compound
Further comprises a charge generation layer between the first and second emitting units
Xiao teaches that white light emitting OLEDs have been developed that contain a multilayer structure with different emitting layers wherein the layers emit light at different colors (Page 11, Left Column, Paragraph 1). These emission layers are connected via a charge generation layer (Page 11, Right Column, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an emitting unit and a charge generation layer to the device of the prior art combination, motivated by the desire to predictably produce a device that emits white light (Page 11, Left Column Paragraph 1).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789